 Case 8:16-cv-01622-AEP Document 171 Filed 11/15/19 Page 1 of 3 PageID 5388




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

TECHNOLOGY TRAINING                          )
ASSOCIATES, INC., and LARRY E.               )
SCHWANKE, D.C. d/b/a/ BACK TO                )
BASICS FAMILY CHIROPRACTIC,                  )
individually and as the representatives of   )   No. 8:16-cv-01622-MSS-AEP
a class of similarly-situated persons,       )
                                             )   Mag. Judge Anthony E. Porcelli
                   Plaintiffs,               )
                                             )
      v.                                     )
                                             )
BUCCANEERS LIMITED                           )
PARTNERSHIP,                                 )
                                             )
                   Defendant.                )

    PLAINTIFFS’ MOTION FOR A GLOBAL SETTLEMENT CONFERENCE

      Plaintiffs Technology Training Associates, Inc. and Larry F. Schwanke, D.C.,

d/b/a Back to Basics Family Chiropractic, respectfully move the Court to schedule a

global settlement conference of the three pending lawsuits alleging Buccaneers

Limited Partnership sent unsolicited advertisements by facsimile: (1) Cin-Q

Automobiles, Inc. v. Buccaneers Limited P’ship, No. 8:13-cv-01592 AEP; (2) Stein

D.D.S. etc. v. Buccaneers Limited P’ship, 8:13-cv-02136-AEP; and (3) Technology

Training Associates, Inc. v Buccaneers Ltd. P’ship, 8:16-cv-01622-T-AEP.

      WHEREFORE, Plaintiffs respectfully request that the Court schedule a

global settlement conference and order such and further relief as the Court deems

warranted under the circumstances.
 Case 8:16-cv-01622-AEP Document 171 Filed 11/15/19 Page 2 of 3 PageID 5389




                                   Respectfully submitted,


                                   TECHNOLOGY TRAINING ASSOCIATES,
                                   INC. and LARRY E. SCHWANKE, D.C. d/b/a
                                   BACK TO BASICS FAMILY CHIROPRACTIC

                                   By: s/ Phillip A. Bock

                                   Phillip A. Bock
                                   Robert M. Hatch
                                   Tod A. Lewis
                                   Jonathan B. Piper
                                   Bock, Hatch, Lewis & Oppenheim, LLC
                                   134 N. La Salle St., Ste. 1000
                                   Chicago, IL 60602



                CERTIFICATION UNDER LOCAL RULE 3.01(g)

      Pursuant to Local Rule 3.01(g) the undersigned moving counsel certifies that
attorney Jonathan Piper conferred with opposing counsel and was not able to agree
on the resolution of this motion.


                                                   By: s/ Phillip A. Bock




                                        2
 Case 8:16-cv-01622-AEP Document 171 Filed 11/15/19 Page 3 of 3 PageID 5390




                           CERTIFICATE OF SERVICE

      I hereby certify that on November 15, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system.


                                                    By: /s/ Phillip A. Bock




                                          3
